MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                               FILED
      regarded as precedent or cited before any                                      May 18 2020, 9:30 am
      court except for the purpose of establishing                                        CLERK
      the defense of res judicata, collateral                                         Indiana Supreme Court
                                                                                         Court of Appeals
      estoppel, or the law of the case.                                                    and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Mark K. Phillips                                         Jonathan M. Young
      M. Robert Phillips                                       Law Office of Jonathan M. Young,
      Phillips Law, P.C.                                       P.C.
      Boonville, Indiana                                       Newburgh, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Thomas E. Black,                                         May 18, 2020
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               19A-MI-1423
              v.                                               Appeal from the Warrick Superior
                                                               Court
      Kristie Humphrey,                                        The Honorable J. Zach Winsett,
      Appellee-Defendant.                                      Judge
                                                               Trial Court Cause No.
                                                               87D01-1709-MI-1448



      Mathias, Judge.


[1]   Thomas E. Black (“Black”) filed a complaint in Warrick Superior Court to

      quiet title to certain real estate owned jointly between him and Kristie

      Humphrey (“Humphrey”). The trial court entered judgment in favor of

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                       Page 1 of 15
      Humphrey and granted Humphrey’s request to partition the property. Black

      appeals and raises the following issues:


        I. Whether the deed should be reformed due to the parties’ mutual mistake;
       II. Whether Black is entitled to relief under the doctrine of unclean hands;
           and,
      III. Whether Black is entitled to relief under the theory of unjust enrichment.

[2]   We affirm.


                                 Facts and Procedural History
[3]   Black and Humphrey met in 2014, and shortly thereafter became romantically

      involved. Both parties had children from prior marriages ranging in ages from

      pre-teen to adult.


[4]   In 2016, Black began looking at residential properties for investment purposes.

      During that search, he learned of a residence and approximately twelve acres

      for sale in Lynnville, Indiana. Black and Humphrey agreed that the home was a

      good investment and decided to purchase the home with the intent of living in

      the home together with their children.


[5]   Black decided to sell his home in Tennyson, Indiana, and use the proceeds from

      that sale to purchase the new home in Lynnville. At some point, the parties also

      discussed selling Humphrey’s home in Owensboro, Kentucky, to purchase a

      parcel of land adjoining the Lynnville home.


[6]   Because he was concerned that the Lynnville home might sell to another buyer

      before he could sell his residence in Tennyson, Black arranged to purchase the

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 2 of 15
      Lynnville property with a bridge loan. United Fidelity Bank was unable to

      approve the loan relying solely on Black’s income. After discussions with the

      loan officer, the parties believed that the loan would be approved if Humphrey’s

      income was included in the loan application.


[7]   Black’s realtor told Black that there were legal ramifications of adding

      Humphrey to the loan application. But Black was determined to buy the

      Lynnville property as soon as possible, and Humphrey agreed to add herself to

      the loan application. After Humphrey’s income was included on the loan

      application, the financing was approved. On February 5, 2016, the parties

      executed an Equity Bridge Loan Note for $400,000. Under the terms of the

      Note, both parties were obligated to repay the loan amount to the Bank. The

      parties also executed a mortgage listing “Thomas Black and Kristie Humphrey

      as Joint Tenants with Full Rights of Survivorship.” Ex. Vol. 4, Ex. C. The

      Warranty Deed was executed by the previous owner on February 11 and

      recorded on February 17, 2016. The deed lists the parties as “joint tenants with

      full rights of survivorship.” Ex. Vol. 3, Ex. I.


[8]   Shortly after closing on the Lynnville property, the parties and their children

      moved into the home. The parties opened a joint bank account when they

      began living together, and the parties agreed to be married.


[9]   Black’s former residence in Tennyson sold thereafter, and Black used the

      proceeds from the sale to pay the bridge loan in full. The parties received a

      notice of payoff dated December 19, 2016. After receiving the notice, the parties


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 3 of 15
       discussed the fact that the Lynnville property was deeded to them jointly with

       rights of survivorship. Black did not want to make any changes to the nature of

       the deed.


[10]   In February 2017, Humphrey and her son moved out of the Lynnville residence

       and returned to her home in Owensboro, Kentucky. The parties continued their

       romantic relationship until July 2017. After the relationship ended in July 2017,

       Black asked Humphrey to execute a quitclaim deed for the Lynnville property.

       Humphrey initially agreed to do so if Black would deliver the deed in person.

       Black did not deliver the deed in person, and Humphrey did not sign the deed

       Black mailed to her.


[11]   On September 14, 2017, Black filed his complaint to quiet title to the Lynnville

       property. Six days later, under a separate cause number, Humphrey filed a

       complaint for damages and partition of real estate.1 The trial court issued an

       order consolidating these cases on November 6, 2017.


[12]   A bench trial was held on April 23, 2019. After the evidence was heard, the

       parties were permitted to submit written memoranda to the trial court by May

       3, 2019. On May 31, 2019, the trial court issued the following order:


               1. Plaintiff Black and Defendant Humphrey are the joint owners
               of a particular piece of real estate, commonly referred to as 2799




       1
         Black later filed a complaint requesting return of the engagement ring he gave to Humphrey when he asked
       her to marry him. Neither party appeals the trial court’s order concerning the disposition of the engagement
       ring.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                    Page 4 of 15
        Holder Hill Road, Lynnville, Indiana consisting of a residence
        and approximately 12.09 acres.

        2. Plaintiff Black seeks to quiet title to the subject real estate.
        Specifically, Plaintiff Black seeks an Order from the Court that
        effectively removes Defendant Humphrey from the deed, thereby
        resulting in Plaintiff Black as the exclusive owner.

        3. Plaintiff Black contends that the joint tenancy between the
        parties was a result of a mistake. Plaintiff Black wanted to buy a
        house, but the Bank would not approve a loan with his name
        solely on the loan. Plaintiff Black added Defendant Humphrey to
        the loan application and subsequent deed to the subject real
        estate for the purpose of receiving financing for the subject real
        estate. Plaintiff Black was warned against doing this by his
        friend/Realtor because of possible ramifications of adding his
        fiancé[e] to the deed of the subject real estate. Plaintiff Black’s
        intention was to add Defendant Humphrey to the loan, and
        therefore the deed to the subject real estate, so Plaintiff Black and
        Humphrey could buy the home before someone else bought the
        home. Plaintiff Black’s plan worked. Plaintiff Black and
        Defendant Humphrey were approved for the loan, and he
        achieved the goal of buying the home before anyone else could.

        4. Plaintiff Black did not meet his burden of proof that the title
        should be quieted because of mistake.

        5. Plaintiff Black also contends that the joint tenancy was created
        as a result of “unclean hands.” Plaintiff Black failed to meet his
        burden of proof that there was any misconduct on the part of
        Defendant Humphrey which should cause the title to be quieted.

        6. Plaintiff Black also argues unjust enrichment. He argues that
        since Defendant Humphrey did not pay any money whatsoever
        for the subject real estate, that it would be unjust for her to now
        claim a one-half interest in the subject real estate just because her
        name was added to the deed in order to obtain a “bridge” loan.



Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 5 of 15
        7. In the case at bar, there is a deed showing a joint tenancy
        between the parties. Plaintiff Black’s position is that there was a
        constructive contact, an understanding between the parties, that
        Defendant Humphrey would sign away her rights to the subject
        real estate at some point in the future. No such agreement was
        written in the deed or any other written contract or instrument.

        8. There was insufficient evidence presented that Defendant
        Humphrey committed fraud, that she misrepresented anything in
        order to become a joint tenant, or that she breached a duty
        arising out of a confidential or fiduciary relationship. As such,
        Plaintiff Black’s remedy of unjust enrichment must fail.

        9. There was a clear, written contract conveying the subject real
        estate in question from Plaintiff Black alone, to Plaintiff Black
        and Defendant Humphrey, as joint tenants with the rights to
        survivorship.

        10. There was no written agreement that [] Defendant Humphrey
        would reconvey the subject real estate back to Plaintiff Black at
        some time in the future.

        11. There was no clear oral agreement, at or about the time [] the
        subject real estate was conveyed to Plaintiff Black and Defendant
        Humphrey as joint tenants, that Defendant Humphrey would
        deed the subject real estate back to Plaintiff Black at some point
        in the future. Defendant Humphrey stated something to the effect
        of []I would never take the subject real estate away from your
        kids, or I would never take from your family[]. This statement is
        ambiguous, can be construed a number of ways, and is not a
        clear agreement to deed . . . the property back [to] Plaintiff Black
        upon the satisfaction of the mortgage of the subject property.

        12. Even if there was a clear oral agreement between the parties
        that the subject real estate would be held by Defendant
        Humphrey in trust until the subject real estate was paid off and
        then reconveyed to Plaintiff Black, that agreement would be
        otherwise unenforceable because of the Statute of Frauds.

Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 6 of 15
       Appellant’s App. pp. 38–39. The trial court denied Black’s complaint to quiet

       title and entered judgment in favor of Humphrey on her complaint to partition

       of real estate.


[13]   Black now appeals.


                                          Standard of Review
[14]   The trial court here entered written findings and conclusions and we apply a

       two-tiered standard to review the court’s judgment.


               First, we determine whether the evidence supports the findings
               and second, whether the findings support the judgment. In
               deference to the trial court's proximity to the issues, we disturb
               the judgment only where there is no evidence supporting the
               findings or the findings fail to support the judgment. We do not
               reweigh the evidence, but consider only the evidence favorable to
               the trial court's judgment. Challengers must establish that the
               trial court's findings are clearly erroneous. Findings are clearly
               erroneous when a review of the record leaves us firmly convinced
               a mistake has been made. However, while we defer substantially
               to findings of fact, we do not do so to conclusions of law.
               Additionally, a judgment is clearly erroneous under Indiana Trial
               Rule 52 if it relies on an incorrect legal standard. We evaluate
               questions of law de novo and owe no deference to a trial court's
               determination of such questions.


       Carmichael v. Siegel, 754 N.E.2d 619, 625 (Ind. Ct. App. 2001) (citations

       omitted).




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 7 of 15
                                      Discussion and Decision
[15]   Black challenges the trial court’s judgment in several respects. First, he argues

       that he met his burden of proving that he was entitled to quiet title in the

       Lynnville property on the theories of mistake and unclean hands. He also

       argues that the trial court erred when it concluded that he was not entitled to

       judgment on the theory of unjust enrichment.


                                                     I. Mistake

[16]   First, Black argues that “there is no doubt that the deed, subject to this action,

       must be reformed by this Court because not only was it drawn by mistake, but it

       also conveyed an interest to Humphrey that was not intended to be conveyed

       by Black.” Appellant’s Br. at 10. Generally, “to succeed in a reformation action

       a party must show either mutual mistake or fraud by clear and convincing

       evidence.” Meyer v. Marine Builders, Inc., 797 N.E.2d 760, 771 (Ind. Ct. App.

       2003).


[17]   Black relies on Wright v. Sampson, 830 N.E.2d, 1022, 1028 (Ind. Ct. App. 2005),

       in which our court held that “a deed given as a gift can be reformed if the party

       seeking reformation of the deed proves by clear and convincing evidence that a

       unilateral mistake was made in the execution of the deed.” A “unilateral

       mistake is a sufficient ground for reformation of a voluntary conveyance of

       property if the mistake can be clearly proved.” Id. (citation omitted). Black’s

       reliance on Wright is misplaced because, in this case, the property was not

       deeded to Humphrey as a gift. And there is no evidence of any mistake in


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 8 of 15
       drafting the deed. As a matter of fact, both Black and Humphrey knew that the

       purchase was made possible only through Humphrey’s credit and co-

       application on the loan and that the deed was drafted declaring that the

       property was owned by the parties as joint tenants with rights of survivorship.

       The parties discussed this fact, and Black was aware of the legal ramifications of

       owning the property with Humphrey as joint tenants with rights of

       survivorship.


                                               II. Unclean Hands

[18]   Black argues that the deed should be reformed because Humphrey has “unclean

       hands. The doctrine of unclean hands is an equitable tenet that demands one

       who seeks equitable relief be free of wrongdoing in the matter before the court.

       Ruder v. Ohio Valley Wholesale, Inc., 736 N.E.2d 776, 780 (Ind. Ct. App. 2000).

       The alleged wrongdoing must have an immediate and necessary relation to the

       matter being litigated. Id. For the doctrine of unclean hands to apply, the

       misconduct must be intentional. City of Mishawaka v. Kvale, 810 N.E.2d 1129,

       1136 (Ind. Ct. App. 2004). The purpose of the doctrine is to prevent a party

       from reaping benefits from his or her misconduct. Ruder, 736 N.E.2d at 781.

       “The doctrine is not favored by the courts and is applied with reluctance and

       scrutiny.” Hardy v. Hardy, 910 N.E.2d 851, 857 (Ind. Ct. App. 2009).


[19]   There is no evidence to establish that Humphrey committed misconduct by

       agreeing to purchase the Lynnville property with Black when he was unable to

       secure the property because his income was not sufficient to obtain the loan.

       And Black cannot claim that he was unaware that the property was deeded to
       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 9 of 15
       the parties as joint tenants with rights of survivorship. 2 Humphrey agreed to

       enter into the loan and purchase agreements with Black because she believed

       that the Lynnville property was a good investment for both of them. The

       doctrine of unclean hands does not apply to the circumstances in this case.


                                             III. Unjust Enrichment

[20]   Black also argues that the trial court’s order “granting Humphrey’s request for

       partition of the Holder Hill Property unjustly enriched her because she did not

       contribute a single cent to the” Lynnville property. Appellant’s Br. at 21.


               A claim for unjust enrichment “is a legal fiction invented by the
               common law courts in order to permit a recovery ... where the
               circumstances are such that under the law of natural and
               immutable justice there should be a recovery ...” “A person who
               has been unjustly enriched at the expense of another is required
               to make restitution to the other.” To prevail on a claim of unjust
               enrichment, a claimant must establish that a measurable benefit
               has been conferred on the defendant under such circumstances
               that the defendant’s retention of the benefit without payment
               would be unjust.


       Zoeller v. East Chicago Second Century, Inc., 904 N.E.2d 213, 220 (Ind. 2009)

       (citations omitted). Where, “under the law of natural and immutable justice




       2
         Black’s claim that Humphrey was a sophisticated borrower with legal expertise in property matters because
       she had prior employment at a law firm, and used her superior knowledge to her advantage in this case, is
       not supported by the record. Moreover, being well-informed is not misconduct. And Black cannot establish
       that Humphrey has “unclean hands” by virtue of a statement she made well after the parties entered into the
       loan agreement. There is no evidence of misconduct on Humphrey’s part that resulted in the property being
       deeded to the parties as joint tenants with rights of survivorship.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                  Page 10 of 15
       there should be a recovery as though there had been a promise” enforceable in

       contract, the law will imply a contract where in fact none existed. Bayh v.

       Sonnenburg, 573 N.E.2d 398, 408 (Ind. 1991) (citation omitted). But “[w]hen the

       rights of parties are controlled by an express contract, recovery cannot be based

       on a theory implied in law.” Zoeller, 904 N.E.2d at 221.


[21]   To recover for unjust enrichment, the plaintiff must show that (1) he rendered a

       measurable benefit to the defendant at the defendant’s express or implied

       request; (2) he expected payment from the defendant; and (3) allowing the

       defendant to retain the benefit without restitution would be unjust.” Reed v.

       Reid, 980 N.E.2d 277, 296 (Ind. 2012). Equitable principles prohibit the unjust

       enrichment of a person who accepts the unrequested benefits provided by

       another despite having the opportunity to decline those benefits. Bright v. Kuehl,

       650 N.E.2d 311, 316 (Ind. Ct. App. 1995).


[22]   The parties entered into a mortgage contract with the Bank for the purchase of

       the Lynnville property based on Humphrey’s credit combined with Black’s

       credit, and the accompanying deed was issued to both parties. It is undisputed

       that Black used his funds to pay off the bridge loan for the Lynnville property

       after he sold the Tennyson property, and Humphrey did not make any financial

       contribution toward the purchase of the Lynnville property. 3




       3
           However, Humphrey financially contributed to the household during the year the parties cohabitated.


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                    Page 11 of 15
[23]   After concluding that the property would be a good investment and home for

       their families, Humphrey agreed to enter into the loan agreements to obtain the

       Lynnville property. Black asked her to do so because he desired to purchase the

       property as quickly as possible. Moreover, Black was advised that adding

       Humphrey to the loan application and deed would have legal consequences. 4


[24]   As a co-borrower on the loan application and deeded owner, Humphrey risked

       complete liability for the mortgage and other expenses associated with the

       property, such as property taxes. The mortgage executed by both parties listed

       them as joint tenants with full rights of survivorship. When a joint tenancy is

       created, each tenant acquires an equal right to share in the enjoyment of the

       land during their lives. Grathwohl v. Garrity, 871 N.E.2d 297, 301 (Ind. Ct. App.

       2007) (citation omitted).


[25]   After Black paid the bridge loan in full, he could have requested that Humphrey

       execute a quitclaim deed, if that was his intention. But he did not do so.

       Therefore, as a deeded owner, Humphrey remained obligated for expenses

       associated with owning the Lynnville property.


[26]   Black’s claim that Humphrey has been unjustly enriched runs contrary to the

       principle that “the creation of a joint tenancy relationship entitles each party to




       4
        Black argues that the trial court’s finding that he was “warned” about the legal consequences of adding
       Humphrey to the loan application and deed is not supported by the evidence. While the term “warned”
       might not be warranted by the evidence admitted at trial, Black was advised by his realtor that his action
       would have legal ramifications. See Tr. p. 17.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                     Page 12 of 15
       an equal share of the proceeds of the sale upon partition.” Cunningham v.

       Hastings, 556 N.E.2d 12, 14 (Ind. Ct. App. 1990). “Equitable adjustments to

       cotenants’ equal shares are allowed when the cotenants hold the property as

       tenants in common, not when they hold as joint tenants.” Id. (citation omitted).

       “A joint tenancy relationship confers equivalent legal rights on the tenants that

       are fixed and vested at the time the joint tenancy is created.” Id. at 13.


[27]   While Humphrey may arguably receive a windfall under the trial court’s order

       in this case, Black was only able to purchase the property with Humphrey

       because of her credit and knowing that they would be co-owners of the

       property, even if Black exclusively used his funds to pay off the mortgage. For

       all of these reasons, we conclude that he is not entitled to relief under the theory

       of unjust enrichment.


                                                IV. Statute of Frauds

[28]   Finally, throughout his brief, Black cites to Humphrey’s testimony that after

       their engagement ended, she told Black that she would sign a quitclaim deed to

       transfer her interest in the Lynnville property to him.5 Humphrey argues that

       even if her statement is construed as a promise to transfer real estate, it is

       unenforceable pursuant to the Statute of Frauds.6




       5
           Humphrey agreed to do so if he would deliver the deed in person, which Black did not do.
       6
         Black argues that Humphrey did not raise this argument in the trial court. But Humphrey raised the issue of
       the Statute of Frauds in her post-trial memorandum to the trial court.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                    Page 13 of 15
[29]   For very good reasons, the Statute of Frauds requires land contracts to be in

       writing. Huber v. Hamilton, 33 N.E.3d 1116, 1117 (Ind. Ct. App. 2015), trans.

       denied. The statute provides, in relevant part:


                (b) A person may not bring any of the following actions unless
                the promise, contract, or agreement on which the action is based,
                or a memorandum or note describing the promise, contract, or
                agreement on which the action is based, is in writing and signed
                by the party against whom the action is brought or by the party's
                authorized agent:


                                                        *****


                (4) An action involving any contract for the sale of land.


       Ind. Code § 32-21-1-1.


[30]   Here, there was no written contract at any time either prior to or after the

       parties purchased the Lynnville property in which Humphrey agreed to transfer

       her interest in the property to Black. Black’s argument that the parties had an

       oral agreement regarding disposition of the Lynnville property is unenforceable

       under the Statute of Frauds.7




       7
         In his reply brief, Black cites to the doctrine of promissory estoppel in an attempt to circumvent the Statute
       of Frauds. See Hrezo v. City of Lawrenceburg, 934 N.E.2d 1221, 1231 (Ind. Ct. App. 2010) (explaining that a
       party relying on promissory estoppel must establish the promisor made a promise with the expectation that
       the promise will rely thereon which induces reasonable reliance by the promisee), trans. denied. If the evidence
       supported Black’s claim that Humphrey agreed to deed the Lynnville property back to him when he paid the
       loan in full, Black had the opportunity to prepare a quitclaim deed for Humphrey’s signature during their
       engagement. But Black did not do so.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020                      Page 14 of 15
                                                 Conclusion
[31]   As the trial court noted in its order, application of the law in this case leads to a

       “distasteful” factual conclusion. See Appellant’s App. p. 42. But, for all of the

       reasons discussed above, we affirm the trial court’s order denying Black’s

       complaint to quiet title and granting Humphrey’s request to partition the

       Lynnville property.


[32]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-1423 | May 18, 2020   Page 15 of 15